Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on December 24, 2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onozawa (Pub. No.: US 2017/0162458 A1).

Regarding Claim 1, Onozawa discloses an insulated-gate semiconductor device comprising:							a charge transport region of a first conductivity-type (Par. 0058; Fig. 2 - charge transport region 2 (n-type drift layer));										an injection control region of a second conductivity-type provided on the charge transport region (Par. 0060; Fig. 2 - injection control region 7 (p-type base region));					a main charge supply region of the first conductivity-type provide on the injection control region (Par. 0063; Fig. 2 - main charge supply region 8 (n+-type emitter region));				 a dummy electrode buried, via a gate insulating film, in a dummy trench penetrating the main charge supply region and the injection control region to reach the charge transport region (Par. 0061-0062; Fig. 2  – dummy electrode 6b (separated electrode), gate insulating film 4b, dummy trench 3b);												a gate electrode buried, via the gate insulating film, in a gate trench penetrating the main charge supply region and the injection control region to reach the charge transport region (Par. 0061-0062; Fig. 2  – gate electrode 6a, gate insulating film 4a, gate trench 3a);				a first interlayer insulating film provided on the gate electrode (Par. 0063-0065; Fig. 2  – under BRI, first interlayer insulating film could be considered to comprise of layers 10 (interlayer insulating film) & 14 (passivation film)); and							a second interlayer insulating film provided on the dummy electrode (Par. 0063-0065; Fig. 2  – second interlayer insulating film comprising layer 14 (passivation film)),		wherein the first interlayer insulating film having a stacked structure including a greater number of insulating films by at least one layer than the second interlayer insulating film (Fig. 2).
Regarding Claim 2, Onozawa, as applied to claim 1, discloses the insulated-gate semiconductor device, wherein: the first interlayer insulating film includes the stacked structure implementing an insulating film for testing provided on the gate electrode, an insulating film for connection provided on the insulating film for testing, and an upper-layer insulating film provided on the insulating film for connection (Par. 0063-0065; Fig. 2  – under BRI, as mentioned above, first interlayer insulating film could be considered to comprise of layers 10 (interlayer insulating film) & 14 (passivation film); out of the multiple layers, layer 10 could be considered as the insulating film for testing; also the lower part of the passivation layer 14 could be considered as the insulating film for connection and the upper part the upper-layer insulating film); and											the second interlayer insulating film includes a stacked structure implementing the insulating film for connection and the upper-layer insulating film provided on the dummy electrode (Par. 0063-0065; Fig. 2  – the lower part of the passivation layer 14 could be considered as the insulating film for connection and the upper part the upper-layer insulating film) .
Regarding Claim 3, Onozawa, as applied to claim 2, discloses the insulated-gate semiconductor device, wherein the insulating film for testing and the insulating film for connection are made of an identical material (Par. 0071).

Allowable Subject Matter
Claims 4-7 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
Regarding Claim 4: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of manufacturing an insulated-gate semiconductor device, comprising: selectively forming an insulating film for testing so as to expose an upper portion of the dummy electrode and cover the gate electrode; depositing a conductive film for testing on the dummy electrode and the insulating film for testing; and selectively testing an insulating property of the gate insulating film in the dummy-trench by applying a voltage between the conductive film for testing and the charge transport region.
The most relevant prior art reference due to Onozawa (Pub. No.: US 2017/0162458 A1) substantially discloses a method of manufacturing an insulated-gate semiconductor device, comprising:												forming an injection control region of a second conductivity-type on a charge transport region of a first conductivity-type (Par. 0058-0060; Fig. 2 - injection control region 7 (p-type base region); charge transport region 2 (n-type drift layer));							forming a main charge supply region of the first conductivity-type on the injection control region (Par. 0063; Fig. 2 - main charge supply region 8 (n+-type emitter region));			digging a gate trench and a dummy trench so as to penetrate the main charge supply region and the injection control region (Par. 0061-0062; Figs. 2 & 6  –  gate trench 3a, dummy trench 3b);											burying a dummy electrode in the dummy trench via a gate insulating film and burying a gate electrode in the gate trench via the gate insulating film (Par. 0061-0062; Fig. 2  – dummy electrode 6b (separated electrode), gate insulating film 4b, gate electrode 6a, gate insulating film 4a);												
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 4 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 4 is deemed patentable over the prior arts.

Regarding Claims 5-7: these claims are allowed because of their dependency status from claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


02/18/2020
/SYED I GHEYAS/Primary Examiner, Art Unit 2812